Title: George Washington to the Cabinet, 17 February 1793
From: Washington, George
To: Cabinet



Sir
United States, February 17th. 1793.

I transmit you a Copy of a letter from the Secretary of War to me, with the heads of Instructions proposed to be given to the Commissioners who may be appointed to hold a Treaty with the Western Indians, in the spring.
As I intend, in a few days, to call for the advice and opinion of the Heads of the Departments on the points touched upon in the enclosed paper, I must request you will give it an attentive and serious consideration, and note such alterations, amendments or additions, in writing, as may appear to you proper to be introduced into the instructions proposed to be given to the Commissioners.
I shall likewise request the opinion of the same Gentlemen upon the expediency of asking the advice of the Senate, before the end of their present Session, as to the propriety of instructing the Commissioners to recede from the present boundary, provided peace cannot be established with the Indians upon other terms. I therefore desire you will turn you attention to this matter also, in order that you may be able to give a deliberate opinion thereon, when the Gentlemen shall be called together.

Go: Washington

